 522DECISIONSOF NATIONAL LABOR RELATIONS BOARDAPPENDIX C-3837-36-35-3430 053318-33-32-31-30-29-28-27-26-2524-23-2225.262178-21-26Bell Bakeries,Inc.andLocal UnionNo. 361,The AmericanBakery and ConfectioneryWorkers'InternationalUnion,AFL-CIO.Case No 12-CA-844February 8, 1960DECISION AND ORDEROn September 10, 1959, Trial Examiner Owsley Vose issued hisIntermediate Report in the above-entitled proceeding finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and126 NLRB No 63 BELL BAKERIES, INC.523take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent and theGeneral Counsel filed exceptions and supporting briefs to the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connections with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudical error was committed.The rul-ings are hereby affirmed. The Board has considered the IntermediateReport, the exceptions and briefs,' and the entire record in the case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following modifications?1.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (3) of the Act by discharging employee Trotter and re-fusing to reinstate him because Trotter was engaged in organizationalactivity on behalf of the Union.Trotter took a very active part in the organizational campaign ofthe Union which began on February 17, 1959.He disseminated in-formation about a union meeting to other employees, and was observedby company officials while talking with the union organizers.Fur-thermore Trotter frankly admitted his activities to SuperintendentAulgur in his interview on February 20, 1959, when he informedAulgur that he had spoken with the union organizers and had beenshown the union contract.This interview took place in Aulgur'soffice in the morning of February 20, 1959, at which time Aulgur in-formed Trotter that "He was doing a good job." That same after-noon, however, Aulgur called Trotter into his office and told him hewas being laid off immediately because of "economic necessity."Aulgur's contention that this layoff was not a result of Trotter'sunion activities, but was due to the request of Respondent PresidentConnolly directed to all plant superintendents to reduce labor costs, isnot supported by Aulgur's conduct or statements.He stated thatupon receipt of Connolly's letter on February 18, 1959, he reviewedhis operations and "Found out I was overstaffed in my shipping-room.I reduced my force by two people and Trotter was one of them." Theother employee referred to (Peters) was transferred to the transportdepartment.Yet, a third employee, Baudendistiel, who did workduring the last week Trotter was employed, remained out sick for thefollowing 2 weeks.At this point Aulgur had his force reduced bythree employees and should have recalled Trotter, as he had promisedIThe Respondent's request for oral argument is denied asthe recordand the exceptionsand briefs,adequatelyset forth the positions of the parties.2 As no exceptions were filed to the Trial Examiner's finding that the Respondent didnot violate Section 8(a) (1) of the Actin sponsoring and circulating the antiunion peti-tion,we adopt the findingpro forma. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim when he was laid off. Instead, Aulgur transferred two other em-ployees into the department, one of whom had less seniority thanTrotter.Aulgur admitted that this employee was "extra help hiredin."Considering this conduct of Aulgur along with his antiunionsentiments as shown by his remarks directed to various employees in-terviewed in his office, it is clear that Aulgur merely used PresidentConnolly's request to reduce labor costs as a pretext to discharge thespearhead of the union campaign.'2.We further agree with the Trial Examiner that Respondentviolated Section 8(a) (1) of the Act in conducting employee inter-views and questioning employees about the Union.While the TrialExaminer made a general finding, and did not specifically mentionwhat interviews constituted a violation, he did appear to hold onlythree of such interviews to be a violation when he referred to three suchinterviews as `being supported by credible testimony."An examina-tion of the Intermediate Report, however, reveals that the TrialExaminer credited the testimony of employees Jordan, Green, Trotter,Foxx, and McGuire as they testified to seven separate interviews.All of these interviews were very similar in nature and purpose, andinvolved Aulgur's and Connolly's attempts to ascertain the respectiveemployee's feeling toward the Union, as well as an effort to convey tothem Aulgur's and Connolly's antiunion position.They were merelymet by a general denial on behalf of the Respondent, and there is noreason to treat them any differently.All of these interviews were inviolation of Section 8 (a) (1) of the Act, and we so find.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Bell Bakeries,Inc., Fort Pierce, Florida, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in Local Union No. 361, The Amer-ican Bakery and Confectionery Workers' International Union, AFL-CIO, or in any other labor organization of their employees, by layingthem off or in any other manner discriminating against them in regardto their hire or tenure of employment or any term or condition ofemployment, except as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.8In the section,2.The Respondent's violation of Section 8(a) (3), of the IntermediateReport, the Trial Examiner states, "The fact that the Respondent was able to achievegreater operating efficiency, which is what the figures relied on by the Respondent show,does not necessarily establish the economic necessity for a layoff, but merely that therewas room for improvement in its operating efficiency."We find it unnecessary to adoptthis statement. BELL BAKERIES, INC.525(b)Threatening their employees with reprisal if they engage inunion activities or questioning their employees as to their unionactivities in a manner constituting interference, restraint, or coercionin violation of Section 8 (a) (1) of the Act.(c) In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right of self-organization, toform labor organizations, to join or assist Local Union No. 361, TheAmerican Bakery and Confectionery Workers' International Union,AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, except as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Tommy Trotter immediate and full reinstatement tohis former or substantially equivalent position, without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay suffered as a result of his layoff in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b)Post at its Fort Pierce, Florida, plant, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Twelfth Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted by the Respondent immediately upon receiptthereof, and maintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay dueand the rights of employment under the terms of this Order.(d)Notify the Regional Director for the Twelfth Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.IT Is FURTHER ORDERED that the complaint be and it is hereby dis-missed insofar as it alleges that the Respondent violated Section8 (a) (1) of the Act by sponsoring and circulating an antiunionpetition.4In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of a United States Court of Appeals,Enforcing an Order." 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOTdiscouragemembership in Local Union No. 361,The American Bakery and Confectionery Workers' InternationalUnion, AFL-CIO, or in any other labor organization, of ouremployees by laying themoff orin any other manner discrimi-nating against them in regard to their hire or tenure of employ-ment, or any term or condition of employment, except asauthorized by Section 8 (a) (1) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.AVE WILL NOT threaten our employees with reprisals if theyengage in unionactivitiesor questionour employees as to theirunion activitiesin a mannerconstituting interference, restraint,or coercionin violation of Section 8(a) (1) of the Act.WE WILL NOT in any othermannerinterfere with, restrain, orcoerce our employees in the exercise of the right of self-organization, to form labor organizations, to join or assist LocalUnion No. 361, The American Bakery and Confectionery Work-ers' InternationalUnion, AFL-CIO, or any other labor organi-zation, to bargain collectively through representatives of theirown choosingand toengage inother concerted activities for thepurpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act, or to refrain from any andall such activities, except as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.WE WILL offer to Tommy Trotter immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, and wewill make him whole for any loss of pay suffered as a result ofhis layoff.All our employees are free to become or remain or to refrain frombecoming or remaining members of Local Union No. 361, The Ameri-can Bakery and Confectionery Workers' International Union, AFL-CIO, or any other labororganization.BELLBAKERIES, INC..Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any othermaterial. BELL BAKERIES, INC.INTERMEDIATE REPORT527STATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Fort Pierce, Florida, on July 1-10, 1959, on complaint of theGeneral Counsel and answer of Bell Bakeries,Inc., herein called Respondent.Atthe conclusion of the testimony of the General Counsel, the Respondent moved fordismissal of the complaint upon the grounds that the General Counsel had failedto prove the violations alleged.Decision was reserved on this motion and it is dis-posed of in accordance with the findings and conclusions herein.Counsel for theGeneral Counsel presented oral argument and counsel for Respondent and the Unionfiled briefs.The issues litigated in the proceeding were whether the Respondent's layoff ofTommy Trotter violated Section 8(a) (3) of the Act, and whether certain other actsand conduct of the Respondent constituted interference,restraint,and coercion inviolation of Section 8 (a)( 1 ) ofthe Act.Upon the entire record, and from my observation of the witnesses, I hereby makethe following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTThe Respondent,a Delaware corporation,is a wholly owned subsidiaryof LibertyBaking Company,of NewYork City.'The Respondent operates,among others, aplant at Fort Pierce, Florida,where it is engaged in the production and sale ofbread and bakery products.In the course of its operations during the calendaryear 1958,the Respondent purchased and received directly from points outside theState of Florida,goods valued at more than $50,000.I find that the Respondent isengaged in commerce within the meaning of theAct and thatthe assertion of jurisdic-tion is warranted.II.THE LABOR ORGANIZATION INVOLVEDLocal Union No. 361, The American Bakery and Confectionery Workers' Inter-nationalUnion, AFL-CIO,herein calledthe Union,is a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The sequence of events1.The commencement of the Union's organizing driveThe Union represents certain production employees at the Respondent's St. Peters-burg, Florida,plant.The headquarters of the Union are at nearby Tampa. JamesDriscoll, an employee of the Respondent's St. Petersburg plant, was the vice presi-dent of the Union.In response to a request from several Fort Pierce employees that he help themform a union,Driscoll obtained a leave of absence from the St.Petersburg plantand came to Fort Pierce.Accompanied by Joseph DiSalvo, Driscoll looked upRobert Aulgur,the superintendent of the Fort Pierce plant, on the day of theirarrival,Tuesday, February 17, 1959.They explained to Aulgur in his office thatday that they had been asked by Employees for help in organizing a union and thatthat was their purpose in coming to Fort Pierce.That same day Aulgur held a meeting of the supervisors at which he asked them,as he testified,"to let this be an open minded campaign"and instructed them thatthe employees were to be free to take whatever action they desired with respect tothe Union.During the lunch hour on February 18, Driscoll had a discussion with TommyTrotter, one of theFortPierce employees,atMom's Kitchen,a restaurant next doorto the plant.After inquiring about working conditions at the plant, Driscoll showedTrotter the contract with the Union covering the Company's St. Petersburg plant,and mentioned the benefits to be derived from organizing.During the conversationTrotter agreed to show Driscoll where the employees lived and to do everything hecould to help.1Liberty Baking Company is, and for some months past has been,undergoing reorgani-zation under Section 10 of the Bankruptcy Act.However,the Respondent Itself Is notIn bankruptcy,and the bankruptcy proceedings involving its parent company do notappear to present any issues for disposition in this case. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon his return to the Bakery after this conversation on February 18, Trottertalked to several employees about the advisability of havinga unionat theplant, men-tioning theadded benefits which he thought a union could obtain for them.Thatnight,February 18, Trotter met with Driscoll at his hotelroom and planned ameeting ofthe employees for Saturdaymorning,February 21.Aboutthis sametime Trotter gave Driscollthe namesof the employeesand showedhim where theylived.In the following days, Trotter spoke with various employees in the plant aboutthe meeting scheduled for Saturdaymorning.Among those present when Trotterdiscussedthe comingunionmeetingwhere James Morris, Tommy Mann, andRichard Butz, who, as stated below, subsequently were activein circulating an anti-union petition in the plant.2.Superintendent Aulgur's talks with the employeesCommencing on Wednesday morning, February 18, Superintendent Aulgur sum-moned the employees, individuallyand ingroups, into his office.To each of thegroups he made substantially the same talk.Aulgur first said thatorganizers forthe Union would probably be around to talk to them and then remarked that "wewere onebig happy family, we would like to keep it that way."After remindingthem that the Company paid higherwagesthan any bakery in the South, Aulguradvised that they should discuss the matter thoroughlyamongthemselves and thinkthe problem out.The foregoing is the testimony of Delbert McGuire, whose testi-mony is relied on by the Respondentin itsbrief to the TrialExaminer.According to Aulgur, the following occurred at the groupmeetings:When the group would come in I would tell them what was taking place; thatthere were a couple of organizers that would be out to organize our plant. Inamed them. Jimmy Driscoll that I knew and were [sic] friendly with him.That they would approach-he would approach them, to feel free to talk aboutit,discussit [with] him andto come inand ask questions in this office. "Feelfree to talk to one another.Don't make any quickdecisions,or don't beswayed either way until you've looked atthe whole question."While Aulgur denied mentioning any benefits at any of thegroup meetings, I find,upon the basis of the testimony of Delbert McGuire which I credit, that Super-intendentAulgur made the additional comments set forth in the preceding paragraph.Aulgur called a few employees into his office individually.To these employeesAulgur made additional remarks.Among the first so summoned to Aulgur's officewas Raymond Foxx, who was called in on Wednesdaymorning,February 18.Ac-cording to Foxx's testimony, which is undenied in this respect, Aulgur said to himon this occasion, "I personally can't see where the union would help you very muchbecause the first thing, they charge you an initiation fee of approximately 20,25 dollars, and they always havean assessmentmaybe five dollars here and tendollars there, which would add up into the money."Aulgur then mentioned thefact that he had given individual employeesraises inthe past without causing anyhard feelings.However, if the Union got it it "would ruin the relationship betweenno-between management and the employees. They have always enjoyed a goodrelationship; and if the union came in, then they couldn't converse or correspondbetween each other.They'd be directed through theunion." 2Willy Jordan was called into Superintendent Aulgur's office several days after theunion drive started.Aulgur asked him, so Jordan testified, which side he was on,"the union side or the company side." Jordan told him that he was not on eitherside.Aulgur also inquired which side John Horn, another employee,was on.Jordan replied that he did not know.After further discussion, during which Aulgurcommented that he was a good worker and asked him to help him out, Aulgur toldhim that he was completely free to do whatever he wanted about joining a union.About the same time Don Green and Otis Peters were summoned to Superin-tendent Aulgur's office.Green testified that Aulgur asked both men if they werein favor of the Union. Both men said "No." Aulgur then asked "why we should2 The Respondent urges that Foxx's testimony should be disregarded in Its entirety inview of his misleading testimony With regard to not having received money from theUnion.Because of Foxx's lack of candor in this regard I have considered the questionofFoxx's credibility very carefully.On the whole, Foxx 'impressed me as generallyattempting to be precise in his testimony and to be careful not to overstate matters.Hegave sufficient factual detail to lend conviction to his testimony.His account of Aulgur'sconversation is consistent with the entire course of events inthiscase.Under the cir-cumstances, I credit Foxx's testimony. BELL BAKERIES, INC.529let labor come in and have those Cadillacs, stuff like that."At the same time AulguitoldGreen that the men should discuss the union question freely in the plant, thatthey were free to make up their minds what to do.3On February 20, Tommy Trotter and Bill Lundy were called into SuperintendentAulgur's office.Trotter testified in detail concerning their conversation with Aulguron this occasion.Aulgur opened by saying that they "probably know there is acouple of men trying to organize the plant."Trotter replied,"I know it, because Iseenhim the other day. The guy showed me the contract." Aulgur then went onto review the Company's progress in the 5 years he had been at Fort Pierce.Hementioned how the Company had raised wages in the past 5 years, asserted that theCompany's vacation plan was better than any employer's in the area,and remindedthem of the Respondent's policy of sharing the work during the slack summer sea-son to avoid layoffs.Aulgur told Lundy that he wastraining to be an operator on the wrapping ma-chine and that he would start as an operator the following Sunday.To Trotter,Aulgur said that he was doing a good job and that he wanted him to learn how toset up the machine he was helping on so.that later on he could qualify as an operator.Although Aulgur stated that they were free to join the Union and that they shouldmake up their minds after looking at all the facts and discussing it among themselves,he also said, according to Trotter's testimony which I credit, that he had worked inunion shops himself and that if they had ever belonged to a union they would notwant it any more, that "if we'd get any raise at all if the Union got in, that it wouldtake quite a bit more than that to pay for our monthly union dues."Aulgur addedthat-we'd just be throwing our money away.We'd have to pay in the dues and menlike Jimmy Hoffa would steal our money.We'd just be paying our money sothat the bigshots could sit in the air conditioned offices, wall-to-wall carpeting,drive big Cadillacs.Aulgur also warned that if the Union came in the Company would abandon itspolicy of sharing the work in the summer slack season,which would result in lay-offs, and that overtime would be curtailed.43.The layoff of Tommy Trottera.The circumstances of the layoffShortly before Trotter finished his shift on Friday, February 20, Richard Butz,one of the shipping clerks, informed him that that day was his last day at the plant.When Trotter asked why, Butz stated that "they had to lay off a couple . .. theyhad to cut expenses," and added that if he wanted to know anything further, to talkto Superintendent Aulgur.Trotter went to Aulgur, explained that Butz had said hewas laid off, and inquired why.Aulgur said, "Just like he told you.We had to cutexpenses."Trotter asked whether he would be called back.Aulguranswered"Yes."Whereupon Trotter said, "Is my work okay?"Aulgur replied, "Yes, thework is fine, and they'd call us backas soon as possible."As indicated above, Trotter was laid off without notice, and was not permittedto complete the workweek which ended on Saturday.DelbertMcGuire, who waslaid off on March 15, 1959, in the course of "seasonal layoffs," was given a week'snotice.3Aulgur denied generally questioning any employees about the Union.Both Jordanand Green,although called by the General Counsel,appeared reluctant to testify adverselyto the Respondent,although Jordan,who was still in the Respondent's employ, exhibitedthe greater reluctance.They impressed me as attempting to tell the truth.Undeniedtestimony as to Aulgur's comments to the men shows that he was opposed to the Union.Questioning of Jordan and Green concerning union matters would be consistent withsuch an attitude.I credit Jordan's and Green's testimony related above.4 Superintendent Aulgur specifically denied threatening that overtime would be curtailedif the Union came in.He also generally denied making any threats of reprisals onaccount of the UnionHowever, Augur was not questioned about the remainder ofTrotter's testimony above set forthTrotter impressed me as attempting to relate in asgreat detail as he could remember,and without exaggeration,Aulgur's own words in thislengthy conversationUnder all the circumstances,and in view of Aulgur's hostility to,theUnion which is revealed in the undeniedportions of Trotter's testimony,I creditTrotter's testimony concerning Aulgur's threats of layoffs and curtailment of overtime ifthe Union came in.554461-60-vol. 126-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin 3 days after Trotter's layoff, Mary Hall, who was hired after Trotter,was transferred from the roll packing department to the bread wrapping departmentin which Trotter had been employed.5Hall worked in this department at least 2weeks.At the same time, Florence McGee was permanently transferred from rollpacking to breading wrapping 6As the Respondent experiences considerable turnover of employees at its plant,7transfers of employees from one department to another were common.GeneralCounsel's Exhibit No. 4-A shows that during the period beginning January 1 andending with February 22, 1959, seven employees (not including Mary Hall, abovereferred to) were transferred from one department to another, an average of aboutone transfer a week.General Counsel's Exhibit No. 4-D shows two other tempo-rary transfers within the next 2 weeks, for 2 days and 4 days, respectively.AfterTrotter's layoff, the Respondent retained in its employ in other departments sevenemployees of less seniority than Trottor.This figure does not include Joe White,who was hired for a night shift job, or Paul Weilbacker, who was lured for a splitshift 8In the weeks immediately following Trotter's layoff, due to the amount of over-time required to handle the work to be done, a larger percentage of the Respondent'sbread wrapping work had to be paid for at the premium rates paid for overtime 9than would have been the case had the Respondent kept a nine-man complement ofworkers in the wrapping department.isConsequently, the Respondent's payroll inthe wrapping department was actually higher after the layoff of Trotter than itwould have been had the Respondent retained a nine-man force in the wrappingdepartment.Thus, General Counsel's Exhibit No. 4-C, which was prepared by the Respondent,shows the following:Hours Worked Bread Wrapping DepartmentWeek endingTotal hoursOvertimeNo. of employees2-14-594509692-21-5945111392-28-5944812883- 7-5911427107128The Respondent's wage rates for the wrapping department range from $1.20 perhour to $1.65 per hour.Under this schedule, taking the lowest figure, $1.20 perhour, as the average hourly wage rate in the wrapping department, the Respondent'swrapping department payroll for the week ending February 28, 1959, with eightemployees working 448 hours, including 128 hours overtime at time and a half,amounted to at least $614.40With nine employees, 40 hours more straight time, and40 hours less overtime, the Respondent's payroll would have come to $590 40. Inthe following week, it similarly would have been more economical for the Respond-ent to operate the wrapping department with nine employees than eight because ofs This is shown in General Counsel's Exhibit No. 4-C, which was prepared by theRespondente DicGee had considerably more seniority, on a plantwide basis, than Trotter7There being no reservoir of experienced bakery help in Fort Pierce, the Respondent ofnecessity was forced to hire inexperienced workers and attempt to train themIf it wasunsuccessful in this it had to let them go.From January 1 through February 22, 1959,Respondent hired nine new employees.During this same period seven employees wereseparated for one reason or another, including Trotter and Curren8About' 3 weeks after he had been hired, Trotter was transferred, to the day shift inthe wrapping department from the night shift in the bread makeup department at hisown request.The grounds for his request were that his doctor had advised him to avoidnight work because of stomach ulcers and a heart murmur condition from which hesuffered9The Respondent paid time and a half for overtime10The net result of Trotter's layoff and all the transfers that took place at the sametime was a reduction-in-force in the staff of the wrapping department of from nine toeight11This figure reflects a deduction of 28 hours for "breakdown" which is otherwiseunexplained in the recordThe houis actually worked by employees 'assigned to thisdepartment during this week totalled 45519This includes J. \Tickers, Jr, who worked 4 days 04 hours) in the wrapping depart-ment during this week (see General Counsel's Exhibit No. 4-D) BELL BAKERIES, INC.531the elimination of 40 hours of the higher-paid overtime.Thus for the week endingMarch 7, using the same average hourly figure,eight employees putting in 427hours, including 107 hours of overtime,were paid at least $576.60.Nine employeesputting 427 hours would have received only $552.60.b.The Respondent's contentions and the supporting evidenceThe Respondent contends that Trotter was laid off for economic reasons and thathe was selected on a seniority basis. In support of its claim of economic necessitythe Respondent points to memorandums sent by President Conolly to all plantmanagers on February 16 requesting a reduction in expenses at each plant.Thememorandum for the Fort Pierce plant,which was received by SuperintendentRobert Aulgur on February 18, contains the following longhand pencilled notationin the margin: "Bob,Pis get into this fast.Al."The pertinent part of the text is asfollows:Iwould ask that each of you get into the act with your Production Managerand cut expenses.3 do not mean by this that we should jeopardize our preven-tivemaintenance programs because sound operations are based on it. I domean that you must renew every requisition for supplies or parts with an eyetoward economy and hold up that which is feasible.I am confident that with effort each of you can reduce labor costs by sever,.1men. I realize vacations are coming up but we have no choice and I needyour help. Schedule your schedules and let's save 1% variable costs overall-it can be done with effort from each of you.Superintendent Aulgur, who was responsible for Trotter's discharge,testified thatafter receiving the memorandum from President Conolly, he investigated and foundout that he was overstaffed in the shipping room and so he reduced his force bytwo employees.Tommy Trotter was one, and the other was George Curren, whosetermination is not here involved.According to Aulgur, "Tommy Trotter had beenmoved from the roll department into the shipping room just recently;so we justplaced him with the party that was back on the machine,and Tommy was let go." 13Later Aulgur explained,Imade my first move of the two men in the shipping room, the two newest menin the shipping room that was on a trial periodI picked up the slack with otherhelp in the shipping room to take over their positions.The Company's policy in a reduction-in-force, so Aulgur testified,is to select theman having the lowest seniority if his ability is believed to be such that there islittlehope of training him in another capacity.In a written statement of policyissued by the Company on January 12, 1959, the following is stated with respect to"SENIORITY":"Prevails in cases of lay off, vacation choice and promotions.(Management determines qualifications for promotion)."Aulgur testified thatseniority by departments,although not specifically mentioned in the statement, was"understood."Trotter, as Aulgur further testified, had the least seniority in thewrapping department of any employee on the day shift.Aulgur supported histestimony by referring to a document prepared by the Respondent which was intro-duced into evidence by the General Counsel as General Counsel'sExhibitNo. 4-A.This document shows that only Joe White had less seniority than Trotter in thewrapping department at the time of his termination and that White was employed onthe night shift.14The Respondent adduced additional evidence relating to its claim that the layoffwas motivated by economic considerations.Exhibits prepared by the Respondentshow that,comparing the week ending February 14, which was before the uniondrive commenced,with the week ending March 7, which was 2 weeks after thelayoffs, in the wrapping department the gross sales for the former period were$78,294 and the production hours were 498 (on straight-time basis,i.e., taking intoaccount overtime paid, but making an adjustment in the number of hours workedto reflect the time and a half premium paid for overtime),whereas in the latterperiod the gross sales of the entire plant were $80,226 and total production hoursin the wrapping department were 481. In the shipping department the adjusted13Trotterwas listedunder "Wrapping" and Ourren under"Shipping" in a list preparedby the Respondent and introduced into evidence as General Counsel's ExhibitNo 4-A.Apparentlyfor reduction-in-force purposes SuperintendentAulgurregarded the wrappingdepartment as part of the shipping room14For the reasons stated above,Trotter was not available for night work. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDhourly figure for the former period was 597, and 539 for the latter period,althoughthe gross sales figure during the latter period was the higher figure stated above.Respondent'sExhibit No. 2 shows that forthe week ending February 21, 1959,the week in which Trotter was laid off, the Company's total sales amounted to$78,294 and that breaking these sales down for production man-hours,the salesworked out at $18.30 worth of sales for each man-hour of work for the plant as awhole.In the following weeks,as Respondent'sExhibit No. 2 disclosed,after afurther curtailment of production staff,the sales figure per man-hours of work inall departments increased to $19.10 for the week ending March 7,$19.20 for theweek ending March 28, and $19.70 for the week ending April 4.4.President Conolly's conversations with employeesPresidentAl Conolly ofthe Respondent was in NewYorkmost of the weekthe organizing activities commenced.He returned Friday evening,and the nextmorning, February 21, SuperintendentAulgur broughthim up to date on recentevents.The next day Conollycalled RaymondFoxxintohis office.15Conolly,accordingto Foxx's undenied testimony,told himthat he was very sorrythat he was solate in giving himhis birthdaypresent(his birthdaywas on November27), saidhe had beenbusy onthe road.Conollythenbroughtup the subjectof the Union,said that"he didn't see where the unioncould help us very much."Conollypointedout that our pay rates were equal to or above those in the area.He added that theUnioncould not get the employees a raise, astheyhad just received one, andthat the Union could not get any more outof the Companythan it could afford.Conollythenstated that "the union was draining St. Petersburg and that he wastrying to breakthat unionup over there."When Foxxquestioned whether it was"possible," Conollyexplained that"he would doit the sameway they try to or-ganize; thathe'd get 51percent of the people to signthat theydidn'twant theunionand he'd takeit before the National Labor Board."16During this conversation Conolly mentioned various improvements which theCompanywas planning,an automatic oven,another divider,new proof box, and anautomatic flour bin.He explainedthat the Companywas doing these things inan effort to get the employees away from the heat.17About thesame time,Conolly summoned Delbert McGuire to hisoffice.As inthe case of Foxx,Conollyapologized for the Respondent'sdelay in giving him abirthdaypresent,and explainedthat hehad beenpretty busy.Conollythen said,according to McGuire's testimony,"You know they're tryingto get a union inhere" and asked McGuire as to his "viewpoints"on the subject.Conolly, afterremarkingthat "they werea plenty happy family and would like to keep it in thatcategory,"announcedthat theywere going to get anotherhopperand a proofer,and that they were planning on pay increases and better vacations.185.TheRespondent's letters to the employeesof February25 and March 1On February 25 Conolly, theRespondent's president,had mailed to its productionemployees a mimeographed letter bearing his signaturewhich discussedthe "unionbusiness."In itConolly, afterreferring to the employees'right "to join or notto join the union,"stated, among other things,Iwill not discriminate against you nor anyone else because of union activities.Nothingis going to change our idea of fair play and honest dealings with ourmen whichwe havehad at this plant for over 25 years and which you knowfrom me for the past 6 years.1At the invitationof Foxx, SuperintendentAulgur and Office Manager Chaney hadattendeda meeting of the men on Foxx's shift'at Foxx's houseon Thursday,February 19.Foss apparentlyhoped thatAulgur wouldmake some offer as to employee terms andconditionsof employmentat this meeting,but he did not do so. Theincident,however,made itevident tothe Respondentthat Foxxwas active in the union movement.10This testimony is not deniedby Conolly.19 This testimony is not specifically denied.Conolly denied ever having promisedemployees"benefitsdirectlyor indirectly,if they wouldnot support the union."1s I do not credit Conolly'sgeneral denial that he questioned employees about unionmattersI note that counsel for the Respondent apparently regarded McGuire as anunbiased witness,for he commented in his briefto the TrialExaminer that McGuire"bore no ill will towards the company." BELL BAKERIES, INC.533Then,after a discussion of the right to refrain from union membership and theclose, neighborly relationship which had previously existed in the plant,PresidentConolly continued as follows:Local 361 is dominated and controlled by Latin workers in Tampa. I can'tbelieve that they really have your personal well-being at heart.You wouldhave no active voice in that organization and you would be controlled anddominatedby it.I don't see how that would help either you or me.I also want to point out one fact which is sometimes overlooked. If youbakers select a Tampa dominated union to represent you, then that unionrepresents all of you bakers, whether you are a member of the union or not.In other words,the union becomes the agent and bargaining representative foryou and would stand between you and the company in bargaining with thecompany and with me. The relationship between you bakers and the com-pany has always been fair and I appreciate the fact that you have cooperatedwith us.We have always been able to discuss and work out our difficultiestogether.It is my personal opinion that the welfare of all of us will be bestsaved by the continuation of our present relationship.Union representationof you bakers will not benefit the business and if it cannot benefit the businessit cannot benefit the employees because you bakers can only receive out of thebusiness what the business can make.This matter is a matter of personalchoice by each of you individually in exercising your individual choice. I hopeyou will look at both sides of the question and determine what is for your ownbest interest.You presently receive the same or higher rates of pay and have the sameor better working conditions and other benefits as bakers operating with com-panies that have union contracts.At the same time, you are not having to payunion dues and assessments which are $4.00 a month.In other words, fromyour own viewpoint and the viewpoint of the good of the company, I don'tsee where you are going to get anything for the money you pay in dues.On March 1 President Conolly sent another letter to the employees.After statingthat two employees had threatened employees with violence and had to be discharged,Conolly continued as follows:Iwant you to know that all of you have certain rights as I wrote you lastweek.Those are real rights and you will be protected.I know you share mybelief that we all work for Dandee-and all of us that work for Dandee enjoya fine reputation for being outstanding citizens in our town.Thereis no othergroup from any company in our town that enjoys a better reputation than ourgroup.We can destroy that reputation if we let a bunch of cubans fromYbor Citylead us into violence and threats against one another.They maydo that in YborCity-butwe are better folks and better citizens than thoseYbor Cityradicals.I don'twant us to be associated,much less dictated to orled by a bunch of people from a place likeYbor City.A place that has areputationfor being the home ofgangsters,racketeers,unsolved gangster killingsand the Maffia.Lets go about our business as good citizens and act and makeour decisions as good citizens.Iwant to write you again in a few days to show you that your rates of payand benefits are higher than they are under the bakers union contracts. So youare actually a great deal better off than the bakers in the big cities where itcosts so much more to live-and you don't have to pay union dues and bedominatedby an Ybor Cityunion to have and enjoy all those advantages.6.The antiunion petitionA document headed "Petition to retain a non-union shop"was circulated in theplant prior to March 1, 1959. It bore the text "We the following undersignedemployees of the Bell Bakery of 325 ave. C, Fort Pierce, Fla. hereby petition tokeep our shop non-union."After being signed by 64 employees it was left on thedesk of President Conolly in his office at the plant.He found it there when hereturned to his office on March 1 after a trip to New York.The petition was decided upon and circulated in the plant during the precedingweek by Richard Butz, Thomas Mann, Edward Black, Malcolm Baker, JamesMorris, and possibly others.These employees, so they testified, conceived the ideaof the petition in an effort to"bring to a head"a decision regarding the Union.Noofficials of the Respondent, so far as the record shows, had any part either in thepreparation or circulation of the petition. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel's contention that the Respondent is responsible for thecirculation of the petition rests on the claim that Richard Butz, one of the circulatorsof the petition and its first signer, was a supervisor in the shipping department.Butz at the time of the circulation of the petition was an hourly paid shippingclerk in the shipping room.At that time there were two other regular shippingclerks on his shift and a new employee who was used part time in shipping andtrucking.Herman Aldridge was the salaried supervisor of the shipping room atthis time.As a shipping clerk, Butz' principal duty was the making up of orders,i.e., the assembling of the bread and rolls required in the various orders.He alsochecked the orders put up by the other shipping clerks on his shift.Butz also toldthe loaders the order in which to load the trucks, and assigned out the trucks.At the time of the events here involved Butz had no authority to hire or fire.Asnoted above, Butz was the employee who notified Trotter that he was being laid off.Butz recommended the hiring of three employees, two of whom were hired. It wasthe policy of the Company to encourage employees to suggest good prospects foremployment as there was no pool of experienced bakery help in the Fort Pierce areaand the plant experienced considerable turnover.On April 5, 1959, Butz was pro-moted to the position of supervisor of the shipping, assuming Herman Aldridge'sposition.On these facts I am not persuaded that Richard Butz was a supervisor within themeaning of the Act at the time of the events in questionB. Analysis and conclusions1.The violations of Section 8(a)(1)The complaint alleges that the Respondent interfered with, restrained, and coercedits employees in violation of Section 8(a)(1) of the Act by, among other things,sponsoring and circulating an antiunion petition among its employees, and by itspresident and superintendent interrogating employees concerning the union mem-bership and sympathies of themselves and other employees.According to the testimony of Tommy Trotter, which I have credited, Superin-tendent Aulgur said that if the Union came in overtime would be curtailed and thatthe Company would abandon its share-the-work policy during the summer slackseason,which would result in layoffs.Such threats of reprisals because of theUnion constitutes interference, restraint, and coercion in violation of Section 8 (a) (1)of the Act and I so find.19 In my opinion, it is not of controlling significance thatAulgur in his talk with Trotter also said that he was free to join the Union andthat he should make up his own mind. The Respondent's conduct as a whole inthis case makes it reasonable to infer that it was not sincere in its purported "assur-ances" of a free choice with respect to the Union and that the employees upon hear-ing of Superintendent Aulgur's threats might nevertheless reasonably conclude thatthey could maintain their support of the Union only at their peril.Cf.HappBrothers Company, Inc.,90 NLRB 1513, 1574, reversed on other grounds, 196 F.2d 195;Magnolia Petroleum Company v. N.L.R.B.,200 F. 2d 148, 150 (C.A. 5).Regarding the allegations of unlawful interrogation by President Conolly andSuperintendentAulgur, as noted above, credible testimony establishes that theformer questioned one employee concerning his "viewpoint" towards the Union,and the latter interrogated two employees concerning the union sympathies ofthemselves and other employees.This questioning cannot be viewed apart fromthe background in which it occurred-the threats of reprisals make to Trotter, oneof the most active union supporters, and his subsequent unlawful discharge(infra).In this context I find that the interrogation in which the Respondent's highest officialsengaged was violative of Section 8(a)(1) of the Act.2019Although the complaint did not specifically allege any threats of reprisals on thepart of Superintendent Aulgur as violations of Section 8(a)(1), I find such threats withinthe scope of thegeneral 8(a)(1) allegations to the effect that the Respondent "interferedwith, restrained and coerced its employees in the exercise of the rights guaranteed bySection 7 of the Act." In any event the issue of Superintendent Aulgur's threats wasfully litigated in the proceedings before me.N L R.B. v. Albert Armate, et al.,199 F.2d '800, 804 (C.A. 7) ;N.L.R.B. v. Roure-DuPont Manufacturing, Inc.,199 F. 2d631, 633(CA 2)20The Respondent contends that the interrogation here was lawful under theBlueFlashdoctrine(Blue FlashExpress,Inc.,109 NLRB 591). However, the questioninginvolved in that case, unlike this case, took place in a background devoid ofany unlawfulinterference with the Union. BELL BAKERIES, INC.535As to the allegations of company sponsorship and circulation of an antiunionpetition, I conclude that the General Counsel has not sustained his burden of provingthat the Respondent was responsible for the activities of the group of employees whoconceived and circulated the petition.The General Counsel relies on Richard Butzas the link to the Respondent. It is true that Butz was close to management, as isevidenced by the fact that he was the individual who first notified Trotter of hisdischarge, and the further fact that he was made a supervisor less than 2 monthslater.However, I am not persuaded that Butz' activities in connection with thepetition were instigated by the Respondent or that his actions in this regard wereanything other than those of a rank-and-file employee exercising his rights underthe Act.Accordingly, I recommend the dismissal of this allegation of the complaint.2.The Respondent's violation of Section 8(a)(3)The essential facts relating to Trotter's layoff may be summarized as follows:The union organizers came to town Tuesday, February 17, and the same day in-formed Superintendent Aulgur of their plans to conduct a membership drive.Thenext day, the 18th, Aulgur commenced his talks with the employees which, as shownabove, were weighted against the Union.That same day Aulgur received thememorandum from President Conolly urging all plant managers to try to "cutexpenses" land exhorting them to "reduce labor costs by several men."On Fridaymorning, February 20, Superintendent Aulgur called in Trotter and Lundy for histalk with them. In his talk he sought to sell the men on the advantages of workingfor the Respondent.He pointed out the wage raises the Respondent had given,the freedom from layoffs enjoyed by its employees, and called their attention to theCompany's superior vacation plan.Aulgur told Trotter that he was doing goodwork and that he wanted to groom him to become an operator on the machine onwhich he was then acting as a helper.Although Trotter for the past 2 days hadbeen actively supporting the Union, talking with employees about it, meeting withthe union organizer, and helping him locate the employees' homes, I find, from thenature of Aulgur's remarks on this occasion, that Aulgur was not then aware ofthese activities and did not at that time contemplate laying off Trotter that same day.Nevertheless,Aulgur suddenly laid Trotter off at the end of his shift that day,without notice, and without permitting him to finish his workweek.He was toldthat his work was satisfactory and that he would be called back as soon as possible,but that the Respondent had to cut expenses.Although under the Respondent'sown policy seniority was to be observed in making layoffs,21 and transfers from onedepartment were a common practice, this policy was not followed in Trotter's case.The following Monday, only 3 days after Trotter's layoff, an employee of less sen-iority was transferred to his department.At least seven employees in other depart-ments of less seniority than Trotter were retained when Trotter was laid off.Various factors account for Aulgur's abrupt change of attitude towards Trotter.For one ,thing, during his conversation with Trotter and Lundy, Aulgur had becomeaware of Trotter's interest in the Union, for Trotter admitted to Aulgur on thisoccasion that he had been talking to the union organizer and had been shown theUnion's contract covering the St. Petersburg plant.22This, I find, was the first timeAulgur acquired knowledge that Trotter was supporting the Union.Another factor which I find contributed to Aulgur's sudden change of hearttowards Trotter, was information which Aulgur received during the day concerningTrotter's spreading information in the plant about a union meeting scheduled forthe following morning, February 21.Among those to whom he communicatedsuch information were Tommy Mann, Richard Butz, and James Morris, all of whomwere opposed to the Union.The latter two were the first two signers of the anti-union petition.Thereafter Butz talked with Aulgur, as is evident from the factthat it was Butz who first informed Trotter of his layoff. In these circumstances,and in view of the whole sequence of events, I infer and find that Butz or one ofthe others discussed Trotter's activities on behalf of the Union with Aulgur duringthat afternoon.=The Respondent contends that its seniority policy contemplated seniority by depart-ments.In view of the frequency with which employees were transferred from onedepartment to another and the amount of turnover which the Respondent experienced atits plant, it is scarcely practicable to adhere rigidly to a system of seniority by depart-ments.The Respondent's statement of policy with regard to seniority makes no mentionof seniority by departments. In these circumstances I do not credit SuperintendentAulgur's testimony that seniority by departments was "understood."as I do not credit Aulgur's denial of knowledge of Trotter's unionactivities. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record does not bear out the Respondent's claim that the wrapping depart-ment was overstaffed. By using one less employee in the wrapping department, theremaining employees in the weeks immediately after Trotter's layoff had to work agreater percentage of overtime hours, which were paid at time and one half.Theresult was, upon the basis of data furnished by the Respondent, that the Respondent'swrapping department payroll in this period was actually higher using eight employeesand more overtime than it would have been using nine employees and less overtime.This circumstance, I find, refutes the Respondent's contention that Trotter's layoffwas caused by the need to cut expenses.I have considered the production figures adduced by the Respondent indicatingthat after the layoff it effected a larger dollar volume of sales with fewer hours ofproduction work in the wrapping department, and that for the plant as a wholethe dollar value of sales per man-hours of production time during this periodincreased from $18.30 worth of sales for the week ending February 21, to $19.70for the week ending April 4.These figures, however, do not show what the cir-cumstances were which caused President Conolly to decide that economies wereimperative.Normally an employer justifies an economic layoff by showing areduced demand for his products or decreasing profits on his sales.No effort wasmade in this case to make any such showing. The fact that the Respondent wasable to achieve greater operating efficiency, which is what the figures relied on bythe Respondent show, does not necessarily establish the economic necessity for alayoff, but merely that there was room for improvement in its operating efficiency.Presumably there is always room for some such improvement.Furthermore, thefigures discussed above relating to the payrollin thewrapping department with botheight-menand nine-menstaffs establish that it would have been more economicalto operate with a nine-man staff than with a smaller staff and more overtime. Inview of all the facts of the case, I must reject the Respondent's contention thateconomic considerations led to the selection of Trotter for layoff.This leaves the question of what were the Respondent's real motives for layingoff Trotter.The Respondent's antipathy to the Union is established in the record.President Conolly frankly admitted on the witness stand that his "position has beenthat a union would be of no benefit to the workers" but that was a matter for theworkers to decide.President Conolly's two letters to the employees dated February25 and March 1 charging the Union with being "dominated and controlled by Latinworkers in Tampa" who do not have "your personal well being at heart" clearlyindicate that he was opposed to the Union. The credited testimony as to Superin-tendentAulgur's talks with the employees reveals even greater hostility to theUnion.This animosity towards the Union of the Respondent's two highest officialsat the Fort Pierce plant is relevantin assessingthe Respondent's motives in layingoff Trotter.Under all the circumstances, I conclude that Superintendent Aulgur, upon beingapprised of Trotter's activities on behalf of the Union, utilized Conolly'smemoran-dum regarding a reduction-in-force as a pretext for getting rid of the spearhead ofthe union movement in the plant, and that Trotter, although purportedly only laidoff temporarily, was in effect permanently terminated in violation of Section 8(a) (3)of the Act.N. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices I willrecommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that the Respondent offer Trotter immediate and fullreinstatement to his former or substantially equivalent position, without loss ofseniority or other rights and privileges 23 and make him whole for any loss of payhe may have suffered by payment to him of a sum of money equal to that which hewould normally have earned as wages from the date of the discrimination to the dateof the Respondent's offer of reinstatement, less his net earnings during said period,and in a manner consistent with Board policy set out in F.W. Woolworth Company,as At the hearing Trotter testified that as a result of a pinched nerve at the back of hisneck, he is subject to convulsions ; that these convulsions occur only in his sleep ; and thatby taking two kinds of medicine under a doctor's orders the convulsions were kept undercontrol.Trotter further testified that prior to one instance about a month before thehearing, in which he had forgotten to take the principal medicine,he had not had aconvulsion in over a year. 'Under these circumstances, I do not believe that Trotter'ssusceptibility to convulsions warrants withholding the normal reinstatement remedy inhis case. UNITED BRASS WORKS,INC.53790 NLRB289.1 shall recommend also that the Respondent preserve and makeavailable to the Board or its agents,upon request, for examination and copying, allpayrollrecords, social security payment records, timecards,personnel records andreports, and all other records necessary to analyze the amountsof backpay dueunderthe terms of these recommendations.Since the violationsof the Act whichthe Respondent committed are related toother unfair labor practicesproscribed by the Act, andthe dangerof theircommis-sionin thefuture is reasonablyto beanticipatedfromitspast conduct,the preven-tive purposesof the Act may be thwartedunless the recommendations are coexten-sivewith the threat.To effectuate the policies of the Act, therefore,itwill berecommendedthatthe Respondent cease and desist from infringing in any manneruponthe rightsguaranteedemployees by the Act.Upon the basisof the foregoing findings offact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Local Union No. 361, the AmericanBakery andConfectioneryWorkers' In-ternationalUnion, AFL-CIO,is a labor organizationwithinthe meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of employeeTommy Trotter, therebydiscouraging membershipin the above-named labor organ-ization,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section8(a) (3) of the Act.3.By interferingwith,restraining,and coercing employees in the exercise ofrights guaranteed in Section7 of the Act, theRespondent has engaged in and isengaging in unfairlaborpractices within the meaning of Section 8 (a)( I) ofthe Act.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]United Brass Works, Inc.andSheet Metal Workers Local No.159, Sheet Metal Workers International Association,AFL-CIOandHarry Baldwin,Robert E. York,Keneth T.Farabee,Tommy Meyers, Buddy F. Robbins.Cases Nos. 11-CA-1430,11-CA-1354, 11-CA-1355, 11-CA-1393, 11-CA-1393, and 11-CA-1394.February 9, 1960DECISION AND ORDEROn September 2, 1959,Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediateReport attached hereto.The TrialExaminer also foundthat the Respondent had not engaged in certain other unfair laborpractices and recommended that the complaint be dismissed withrespect to them.Thereafter, the Respondent filed exceptions to theIntermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].126 NLRB No. 59.